Citation Nr: 0002034	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  97-17 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for a post operative right 
knee disability currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and J. M.


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which granted a 30 percent disability rating 
for the post operative right knee disability and assigned an 
effective date of July 1, 1996.  The veteran filed a notice 
of disagreement as to the effective date assigned in July 
1997.  By Hearing Officer decision in February 1998, an 
earlier effective date of January 1, 1996 was assigned for 
the 30 percent rate based on VA treatment records.  The 
record does not contain a notice of disagreement as to the 
January 1996 effective date assigned for the 30 percent rate, 
and thus, this matter is not in appellate status at this 
time.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

During the pendency of this appeal, the RO granted temporary 
total ratings following right knee surgery effective May 1997 
to July 1997 and January 1998 to March 1998 returning to the 
30 percent rate thereafter.  See 38 C.F.R. § 4.30 (1999).  In 
July 1997 and May 1998, the veteran sought to extend these 
benefits.  By an October 1998 rating decision, the RO granted 
special monthly compensation benefits under 38 U.S.C.A. § 
1114 (West 1991) for the post operative right knee disability 
effective May 1997 to July 1997 and January 1998 to March 
1998.  The veteran has not challenged this rating decision or 
the effective dates assigned.  Therefore, these matters are 
not in an appellate status before the Board.  See Grantham, 
supra.  

Additionally, the Board observes that a review of the 
evidence of record appears to have reasonably raised the 
issue of entitlement to service connection for post surgical 
scars of the right knee.  As this claim has not been 
developed for appellate review, it is referred to the RO for 
appropriate action.  See Suttman v. Brown, 5 Vet. App. 127, 
132 (1993).  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO.  

2. The postoperative right knee disability is characterized 
by anterior cruciate ligament repair x 4, chronic strain, 
and severe impairment of the right knee, history of 
instability, and history of wearing of a long leg hinged 
knee brace.  

3. The post operative right knee disability is also 
manifested by objectively confirmed pain and limitation of 
motion of the right knee joint, with x-ray findings of 
moderate degenerative joint disease of the medial knee 
compartment.


CONCLUSIONS OF LAW

1. The criteria for an increased rating in excess of 30 
percent for a post operative right knee disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.71, 4.71a, Diagnostic 
Code (DC) 5257 (1999).  

2. Resolving all reasonable doubt in favor of the veteran, 
the criteria for a separate 10 rating for degenerative 
joint disease of the right knee, as a residual of the post 
operative right knee disability, have been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.3, 4.7, 4.10, 4.25(b), 4.40, 4.45, 4.59, 4.71a, DCs 
5003, 5010, 5261 (1999); VAOPGCPREC 23-97 (July 1, 1997); 
VAOPGCPREC 9-98 (August 14, 1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107 have been met, in that the claim is well-grounded and 
adequately developed.  This finding is based on the veteran's 
evidentiary assertion that his service-connected disability 
has increased in severity.  See Drosky v. Brown, 10 Vet. App. 
251, 254 (1997) (citing Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992)).  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

I.  Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased rating is warranted is 
based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  

The primary focus in rating disabilities is on functional 
impairment.  See 38 C.F.R. § 4.10.  The functional loss may 
be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  In particular, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  See 38 C.F.R. § 4.40 (1999).  

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the VA 
Schedule for Rating Disabilities to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  See 38 C.F.R. §§ 
4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(functional loss due to pain "on use or due to flare-ups).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability therefrom, and above all, coordination 
of the rating with impairment of function will be expected in 
all cases.  See 38 C.F.R. § 4.21 (1999).  

Disabilities of the knee and leg are rated in accordance with 
38 C.F.R. § 4.71(a), Diagnostic Codes (DCs) 5256 through 
5263.  The range of motion of these joints is provided at 38 
C.F.R. § 4.70, Plate II (1999).  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
claimant.  See 38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994); Powell v. West, 13 Vet. App. 31, 35 (1999) (All 
relevant and adequate medical data of record that falls 
within the scope of the increased rating claim should be 
addressed).  

With these regulations and the Court's precedent in mind, the 
Board provides the following history and evaluation of the 
service-connected right knee disability within the scope of 
this appeal.  Service connection is not in effect for the 
left knee.  


II.  Factual Background

VA treatment records dated between January 1996 and October 
1996 reflect that the veteran underwent anterior cruciate 
ligament repair in 1990 and 1991 with cadaver grafts.  He 
sustained a twisting injury in January 1996.  On evaluation 
in January, there was mild tenderness to palpation of the 
lateral and medial knee distally and to the anterior shin 
proximally.  Thereafter, the right knee was grossly unstable 
on Lachman's test to anterior posterior stress.  The veteran 
was wearing a knee brace to get around.  The magnetic 
resonance imaging (MRI) reflects marginal osteophyte 
formation of the bone and moderate sized joint effusion and 
that the anterior cruciate ligament repair had completely 
disappeared.  The report of the October 1996 VA examination 
reflects that he could weight bear, but it hurt.  He 
complained that "the legs go out."  The knee was minimally 
swollen at the subpatellar level.  There were multiple scars 
involving all quadrants of the right knee area.  They were 
well healed and non-keloid.  The joint was tender, 
particularly about the subpatellar area.  Flexion of the knee 
was painful at 110 degrees and extension was comfortable at 0 
degrees.  There was laxity of the joint with a positive 
Lachman's test, which was not affected by anxiety.  The 
diagnosis was chronic strain, post multiple surgeries, right 
knee, severe impairment.  The October 1996 social and 
industrial survey reflects that the veteran has had 
difficulty in securing and maintaining employment due to 
physical and mental symptoms.  He did report losing 
employment due to a job related knee injury.  

VA treatment records for the period of November 1996 to 
February 1997 reflect a history of discomfort with catching 
and instability of the knee.  He continued to have multiple 
problems with his back and knee, which was affecting his 
sleep.  The MRI obtained in September 1996 demonstrated no 
evidence of an anterior cruciate ligament and no medial 
meniscus.  The veteran complained of pain in the right 
anterior aspect of the knee joint.  His examination was 
significant for anterior cruciate ligament/ anterior 
posterior instability with ambulation.  The instability could 
not be produced on examination.  Muscle strength of the 
quadriceps and hamstrings was 5/5.  He was fitted with an 
unweighting thigh corset lacer to help stabilize and off 
weight the knee.  A physician noted in November 1996 that 
given the unlikelihood of surgical intervention, this may 
provide the best non surgical symptomatic improvement.  The 
brace was described as being made from stainless steel.  The 
brace has drop locks and a caliper type stirrup.  The thigh 
section is made of leather and it is molded.  The molded 
leather thigh section extends distally to around the knee, 
for stability and unloading.  He is walking with the knee 
locked.  The hinged brace helped with the pain.  The gait was 
circumducted.  X-ray studies of the right knee reflect 
moderate medial knee compartment narrowing and osteophytosis 
that are consistent with moderate degenerative joint disease.  

VA treatment records dated from May 1997 to June 1997 reflect 
left anterior cruciate ligament deficiency.  The veteran 
underwent revision of the right anterior cruciate ligament 
reconstruction with hamstring graft - knee arthroscopy/ 
surgery for failed right anterior cruciate ligament 
reconstruction x 2.  The veteran reported marked instability 
of his right leg, which limited his ability to work.  The 
clinical findings were that the knee was grossly unstable 
with a Grade III pivot shift.  Arthroscopy demonstrated no 
abnormalities in the subpatellar pouch or other 
patellofemoral joint.  The medial compartment demonstrated 
evidence of early osteoarthritis with some osteochondritis 
dissecans of the medial femoral condyle.  Examination of the 
notch demonstrated marked scarring with a markedly attenuated 
posterior collateral ligament.  Exuberant scar tissue was 
noted in the distribution of the anterior cruciate ligament 
without the presence of a reconstructed ligament.  On 
discharge, the right lower extremity manifested surgical 
scars about the medial and the lateral joint line with 
tenderness and crepitance on range of motion.  He had no 
endpoint on Lachman testing.  The right knee was stable to 
varus and valgus stress.  He was placed in a hinged knee 
immobilizer blocking 15 degrees of terminal extension that he 
would wear for six weeks.  The May 1997 x-ray study of the 
right knee reflects post operative changes with mild to 
moderate degenerative change.  The discharge instructions 
reflect no pivoting, twisting, or planting for 12 weeks with 
weight bearing as tolerated to the right lower extremity.  
All exercises/ activities were to be performed in the brace, 
which limited the right knee range of motion to 15-120 
degrees.  A June 1997 physical therapy note reflects that 
active range of motion of the right knee was 14 to 99 
degrees, that the range of motion was limited to 15-120 
degrees by long leg hinged brace, and that he used a 
stationary bicycle.  He was medicated for his pain.  A June 
1997 request for a second opinion regarding back pain 
reflects that the veteran sleeps in a chair because of his 
back pain.  

Testimony from the July 1997 personal hearing reflects that 
the wearing of the postoperative demobilizer is like having 
ankylosis of the knee.  He asserts that his knee is 
ankylosed.  He is unable to bend his knee.  He has worn a 
rotation brace [on the right knee] for 19 years to keep the 
[knee] locked in place.  He testified that the joint was not 
aligned and resulted in crushing tissue between the bone 
[causing] shooting pains.  He is not supposed to put his foot 
down with weight, or to perform twisting or pivoting motions.  
He is undergoing physical therapy to improve his range of 
motion.  His right knee has stopped him from any kind of work 
since January 1996.  

VA treatment records dated between August 1997 and November 
1997 reflect that the veteran was no longer using a crutch 
and was hobbling around with a hinged long leg right knee 
brace.  Isometrics caused severe back pain and he could not 
do more serious physical therapy for his knee.  He was 
approved for less supervised pool therapy.  Range of motion 
was 0-110 degrees.  There was a Grade I Lachman with firm end 
point.  In mid -November, he was very active.  He pivoted 
quickly and felt pain.  On examination, the right knee 
manifested some effusion.  The anterior cruciate ligament was 
lax with an anterior drawer and Lachman's but with a definite 
endpoint.  The veteran had a lot of apprehension type 
guarding with range of motion.  He was sleeping in a chair 
because the whole lower half of his body hurt.  A CAT scan of 
the lumbar spine revealed no evidence of nerve compression.  
Serial examinations in December 1997 reflect that range of 
motion of the knee was between 0-100 degrees and 0-110 
degrees.  There was a positive McMurray, a stable Lachman, a 
negative pivot, and positive medial and lateral joint line 
tenderness.  The assessments included right knee status post 
anterior cruciate ligament repair, recent pivoting type 
strain - probable knee strain, increased laxity "?", and 
possible meniscal tear.  He was medicated for the pain.

VA treatment records dated between January 1998 and February 
1998 reflect that the veteran underwent a right knee 
arthromeniscectomy/ knee arthroscopy in January 1998 for 
right knee medial and lateral meniscal tears.  Prior to 
arthroscopy, his range of motion was characterized as full.  
The post operative note reflects that the veteran had been 
doing well until he sustained a minor twisting injury and 
complained of once again experiencing pain, swelling, as well 
as mechanical symptoms of popping, locking, and catching, as 
well as effusions.  The clinical findings on arthroscopy 
included 1) Grade II-IV chondromalacia in the medial and 
lateral compartment; 2) a Grade IV lesion in the trochlea 
with sparing of the patella; 3) a large degenerative tear of 
the lateral portion of the anterior horn with degenerative 
changes; 4) a small degenerative tear of the posterior horn 
of the lateral meniscus which was unstable; 5) no loose 
bodies in the suprapatellar or medial or lateral gutters; and 
6) that the anterior cruciate ligament graft appeared 
functional upon Lachman testing under direct vision.  There 
was no graft impingement when the knee was brought into full 
extension.  The arthroscopy report reflects that after the 
procedure there was no meniscus displaced into the joints.  
The discharge instructions reflect 1) minimize physical 
activity, 2) use crutches as needed, 3) weight bearing as 
tolerated, and 4) keep ace wrap on the knee for 1-2 days 
without reference to a knee brace.  Right knee range of 
motion in February 1998 was 5 to 85 degrees with pain.  There 
were no symptoms of infection.  The surgical site was healing 
well.  The right lower extremity was stable to varus and 
valgus stress.  The assessment was scarring in the right 
knee, status post multiple procedures, no sign of infection, 
and healing ongoing.  A February 1998 physical therapy 
referral refects a request for range of motion, quadriceps 
strengthening, scar massage, and modalities as appropriate 
for the right knee.  

The report of the VA examination for post traumatic stress 
disorder conducted in June 1998 reflects that the veteran 
walked with a cane and that he was unemployable based on his 
PTSD symptoms. 

III.  Analysis

Currently, the veteran's right knee disability is evaluated 
as a single disability under 38 C.F.R. § 4.71a, DC 5257.  
This regulatory provision authorizes the VA to assign a 
schedular rating for other impairment of the knee, including 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a.  Notably, however, the evidence of record in this 
case reflects other manifestations of the right knee 
disability, degenerative joint disease.  See 38 C.F.R. § 
4.71a, DCs 5003-5010.  Although evaluating the same 
disability or the same manifestations of a service-connected 
disability under different diagnoses is to be avoided, 
separate disability ratings are possible in cases in which 
the veteran has separate and distinct manifestations of the 
same injury.  See 38 C.F.R. §§ 4.14, 4.25(b) (1999); Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994).  The critical element 
is that none of the symptomatology for the disability is 
duplicative or overlapping with the symptomatology of the 
other disability.  Id. 
 
Moreover, the General Counsel of the Department of Veterans 
Affairs issued a precedent opinion, dated July 1, 1997, 
concerning multiple ratings for knee disability.  In that 
precedent opinion, the VA General Counsel held that a 
separate rating under DC 5003 for arthritis may be assigned 
for a knee disorder already rated under DC 5257 for 
instability (and vice versa), where additional disability is 
shown by the evidence of record.  See VA O.G.C. Prec. 23-97, 
slip op. at 2-3 (July 1, 1997) (concluding that the 
evaluation of knee dysfunction under both DC 5257 and 5003 
does not constitute impermissible pyramiding under 38 C.F.R. 
§ 4.14 (1996), citing Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994)).  In determining whether additional disability is 
shown, for purposes of a separate rating, the veteran must 
meet, at minimum, the criteria for a noncompensable rating 
under either of those codes.  Otherwise, "there is no 
additional disability for which a rating may be assigned."  
Id. at slip op. at 3.  The Board is bound by this regulatory 
construction of 38 C.F.R. § 4.71a, which authorizes multiple 
ratings under Diagnostic Codes 5003 and 5257.

With these considerations in mind, the Board will address 
whether the veteran is entitled to not only an increased 
disability rating as regards the right knee disability, but 
also whether separate ratings are warranted for the service-
connected right knee disability.  
 
 
A. Other impairment of the right knee

Under DC 5257, other impairment of the knee, including 
recurrent subluxation or lateral instability, is rated as 
slight, moderate, or severe.  A 30 percent disability rating 
is warranted for severe impairment.  See 38 C.F.R. § 4.71a.  
This is the maximum allowable benefit under this Diagnostic 
Code.  

At the outset, the Board observes that DC 5257 provides for 
the rating of recurrent subluxation and instability of the 
knee without reference to limitation of motion, and; 
therefore, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with 
respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996); see also VA O.G.C. Prec. 23-97 (July 1, 
1997); VA O.G.C. Prec. 9-98 (August 14, 1998). 

In pertinent part, the evidence of record reflects several 
twisting injuries to the right knee that resulted in acute 
symptoms, surgical intervention, and rehabilitation.  VA 
treatment records reflect that the post operative right knee 
disability is characterized by multiple repairs of the 
anterior cruciate ligament, chronic strain, instability, the 
wearing of a long leg hinged knee brace, and severe 
impairment of the right knee.  The most recent clinical 
evidence reflects not only a repair of the medial and lateral 
meniscus, but that no loose bodies in the suprapatellar or 
medial or lateral gutters were noted on arthroscopy and that 
the anterior cruciate ligament graft appeared functional upon 
Lachman testing under direct vision.  There was no graft 
impingement when the knee was brought into full extension.  
The arthroscopy report reflects that after the procedure 
there was no meniscus displaced into the joints.  

The Board observes that the January 1998 post operative 
discharge instructions reflect use crutches as needed and 
weight bearing as tolerated without reference to a knee brace 
or ankylosis.  It is apparent that the knee was functional 
because not only was the veteran discharged with only an ace 
wrap dressing the surgical site, but weight bearing and 
ambulation were encouraged.  The Board acknowledges that 
there was pain with range of motion in February 1998 and that 
the convalescent range of motion was 5 to 85 degrees.  
Therefore, the Board finds it reasonable to conclude that the 
totality of the pertinent medical evidence of record is 
reflective of severe impairment of the right knee to warrant 
the present 30 percent rating under DC 5257.  As noted above, 
the maximum disability rate under DC 5257 is 30 percent.


B. Degenerative joint disease of the right knee

On complete review of the evidence of record, the Board 
observes that the veteran's degenerative joint disease of the 
right knee demonstrates an additional ratable disability 
beyond that of subluxation or instability.  As noted above, a 
separate rating is warranted where a disability presents with 
separate and distinct manifestations.  See Esteban v. Brown, 
supra; VA O.G.C. Prec. 23-97.

Under DC 5010, traumatic arthritis is to be evaluated under 
DC 5003, which in turn, provides that degenerative 
(hypertrophic or osteoarthritis) arthritis will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
When, however, limitation of motion of the specific joint 
involved is non-compensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint group or group of minor joints affected by 
limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  See 38 C.F.R. § 4.71a.

Under DC 5260, a zero percent rating is warranted for flexion 
of the leg that is limited to 60 degrees.  For a 10 percent 
rating, flexion must be limited to 45 degrees.  For a 20 
percent rating, flexion must be limited to 30 degrees.  See 
38 C.F.R. §§ 4.71, 4.71a, DC 5260, Plate II (1999).

Under DC 5261, a zero percent rating is warranted where 
extension of the leg is limited to 5 degrees.  A 10 percent 
rating requires extension limited to 10 degrees.  A 20 
percent rating is warranted where extension is limited to 15 
degrees.  See 38 C.F.R. §§ 4.71, 4.71a, DC 5261, Plate II 
(normal knee extension and flexion ranges from 0 to 140 
degrees, respectively).  

When the medical evidence is evaluated under the VA's 
Schedule for Rating Disabilities it is apparent that the 
veteran is not entitled to a compensable disability rating 
based on limitation of motion of the right knee under DCs 
5260 or 5261.  Between October 1996 and January 1998, the 
veteran's range of motion was reported as ranging from 0 to 
100 degrees to full range of motion except in June 1997 and 
February 1998, the convalescent periods.  The most recent 
clinic evaluations in February 1998 and June 1998 reflect 
that the veteran's range of motion was 5 to 85 degrees during 
his convalescence and that he walked with a cane.  On review 
of this evidence, the 85 degrees of flexion does not warrant 
a non-compensable disability rating under DC 5260.  However, 
leg extension limited to 5 degrees would entitle the veteran 
to a non-compensable rating.  See 38 C.F.R. §§ 4.71, 4.71a, 
DCs 5261, Plate II; VA O.G.C. Prec. 23-97 (July 1, 1997).  

The evidence of record, as demonstrated by VA treatment, 
indicates that in the presence of mild to moderate 
degenerative joint disease of the right knee, there is also 
satisfactory evidence of painful motion.  According to 38 
C.F.R. § 4.59, it is the intent of the Schedule for Rating 
Disabilities to recognize actually painful joints due to a 
healed injury as being entitled to at least the minimum 
compensable rating for the joint.  Therefore, in view of the 
foregoing, the Board determines that a 10 percent rating is 
warranted for objectively confirmed limitation of motion of 
the right knee, based on x-ray evidence of degenerative joint 
disease, and objective evidence of painful motion involving 
the right knee.  See 38 C.F.R. §§ 4.59, 4.71a, DC 5010-5003; 
Hicks v. Brown, 8 Vet. App. 417, 420 (1995).  

As such, this evidence creates a question as to the most 
appropriate rating for the veteran's degenerative joint 
disease of the right knee.  See 38 C.F.R. § 4.7.  Considering 
the objective findings of painful motion and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the symptomatology associated with the veteran's 
degenerative joint disease of the right knee more nearly 
approximates that of a 10 percent rating under DCs 5010-5003 
(as contemplated by the criteria of DC 5261 for limitation of 
extension).  See generally DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59.  

At this juncture, the Board acknowledges the fact that prior 
to the January 1998 arthromeniscectomy, the veteran wore a 
knee brace that limited extension and flexion.  However, not 
only has the veteran not been diagnosed as having ankylosis 
of the right knee joint to warrant a higher rating under DC 
5256 for ankylosis, but the post surgical evidence of record 
does not reflect the use of any prosthesis other than a cane.  
Since extension of the right knee is not limited to 15 
degrees or flexion limited to 30 degrees to warrant a 20 
percent rating under DCs 5260 or 5261, the Board finds that 
the veteran's degenerative joint disease of the right knee is 
appropriately rated as 10 percent disabling under DCs 5010-
5003.


C. Other considerations

Pursuant to 38 C.F.R. § 3.321(b)(1) (1999), an extra-
schedular rating is in order where there exists such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization [due exclusively to service-
connected disability] such as render impractical the 
application of the regular schedular standards.  The test is 
a stringent one for, the Court has held, "it is necessary 
that the record reflect some factor which takes the claimant 
outside of the norm of such veteran.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough."  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

According to the pertinent provision, the evidence of record 
reflects not only that the veteran suffers from a post 
operative right knee disability with instability and 
degenerative joint disease, but also back strain and PTSD 
which are service-connected.  The July 1997 personal hearing 
transcript aggregated with VA treatment records reflect that 
conditions other than the right knee disabilities have 
interfered with his employment.  As such, the Board cannot 
conclude that interference with the veteran's employment has 
been due exclusively to the service-connected right knee 
disabilities.  The Board does acknowledge that the right knee 
surgeries with convalescent periods would interfere with any 
employment efforts.  In that regard, the veteran did receive 
temporary total ratings during each 2-month convalescent 
period.  Thus, the record thereafter does not reflect 
interference with the veteran's employment status to a degree 
greater than that contemplated by the regular schedular 
standards (which are based on the average impairment of 
employment, due to loss of working time from exacerbations or 
illness proportionate with the severity of the several grades 
of disability).  See 38 C.F.R. §§ 4.1, 4.10.  Nor does it 
reflect frequent periods of hospitalization because of the 
service-connected right knee disability.  Therefore, the 
record does not present such an exceptional case where the 
separate disability ratings currently assigned for the 
veteran's right knee disability (i.e., instability and 
degenerative joint disease) are found to be inadequate.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. 
Brown, 4 Vet. App. at 363 (noting that the disability 
evaluation itself is recognition that industrial capabilities 
are impaired).  In the absence of factors establishing an 
exceptional or unusual disability picture, the Board 
determines that the criteria for submission for assignment of 
an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

An increased rating in excess of 30 percent for a post 
operative right knee disability is denied.

A separate 10 percent rating for degenerative joint disease 
of the right knee, as a residual of the post operative right 
knee disability, is granted, subject to the applicable laws 
and regulations concerning the payment of monetary benefits.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 

